Gunby, J.
To put plaintiffs on proof of their capacity to sue as a corporation, a special plea of want of capacity must be filed.
2. Where a father has his insane son interdicted and places him in a private asylum, he will be responsible for support and care of the son, although the latter is a major. In such a case, the party rendering the services becomes the employee, not of *16the insane, but of the person placing the insane in their charge and^eare.
3.Whatever be the age of a child, his parents are bound to care for him in accordance with his wants and their means, and this obligation is reciprocal on the part of children. C. C. 245.
It is, therefore, held that the father is bound for the reasonable expenses of caring for his insane son, even after he has attained his majority, and without any contract to that effect.